               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                   (BREACH OF CONTRACT AND BID PROTEST)

 OPEN TECHNOLOGY FUND,
                                                    Case No. 20-cv-01047-VJW
                     Plaintiff,
      v.                                            Senior Judge Victor J. Wolski

 UNITED STATES OF AMERICA,                          AMENDED COMPLAINT

                     Defendant.

                                       INTRODUCTION
       The day after taking the reins as head of the U.S. Agency for Global Media (USAGM),

Michael Pack reneged on the agency’s agreement to fund Open Technology Fund (OTF)—an in-

dependent nonprofit organization devoted to countering repressive censorship and surveillance

abroad. Simultaneously, Pack attempted a wholesale takeover of OTF’s leadership, claiming pre-

viously unheard-of authority to unilaterally remove and replace its officers and directors. When

OTF pushed back against Pack’s attempts to deprive it of its funding and leadership, his Senior

Advisor, Mora Namdar, launched a campaign of harassment—repeatedly threatening OTF’s fund-

ing unless it complied with a seemingly endless series of demands to immediately provide infor-

mation, documents, interviews, and on-site inspections. And even as OTF struggled to comply with

those demands without funding, USAGM began the process of terminating its contract with OTF

and unlawfully in-sourcing the services it agreed that OTF would provide.

       The D.C. Circuit has already temporarily enjoined Pack’s efforts to purge OTF’s leadership

and take over the organization against its will. Order, Open Technology Fund v. Pack, No. 20-5195

(D.C. Cir. July 21, 2020). And the District of Columbia’s Attorney General has filed an action to

declare Pack’s takeover attempt unlawful under D.C. corporate law. Those cases, however, cannot

address USAGM’s continued withholding of the funding that it owes under its contract with OTF.




                                               1
Nor can they prevent USAGM from unlawfully in-sourcing OTF’s work. Those issues—which fall

exclusively within this Court’s jurisdiction—are the subject of this action.

       USAGM has repeatedly flip-flopped on its justification for the actions it has taken against

OTF. At first, Pack said he was just ordering a temporary, but indefinite, “freeze” on the use of

grant funds. After OTF challenged the freeze’s legality in court, however, USAGM “clarif[ed]”

that there was “no freeze.” A few days after that, USAGM sent OTF a unilateral “amendment” to

its grant agreement, in which the agency agreed to provide OTF with funding only for the month

of July. But although USAGM represented to the court that it would disburse those July funds, and

told Congress that it had already done so, those claims proved to be false: July came and went, but

the agency had still not paid OTF any of the promised funds. Then, in August, the agency took a

series of actions that revealed for the first time the seriousness of the existential threat OTF faces:

       •   On August 18, Namdar notified OTF that the agency deemed it to be in “material

           breach” of its grant agreement for failing to provide “all of the requested information”

           in response to her latest burdensome demand for 18 categories of information and doc-

           uments. That notice began a ten-day period until USAGM could permanently termi-

           nate OTF’s grant agreement, thus eliminating its sole source of funding for its vital

           internet-freedom work. Although OTF responded with 165 pages of additional mate-

           rial and a plan for additional disclosure, Namdar continues to threaten contract termi-

           nation.

       •   Also on August 18, Pack announced that USAGM’s Office of Internet Freedom would

           take over OTF funding of future internet-freedom projects. The agency has already

           funded two such projects, he said, in an apparently secret selection process that had not

           publicly been announced and for which the selection criteria remains undisclosed. In a

           statement on the new project, USAGM accused OTF’s “leadership,” without evidence,


                                                  2
           of “attempt[ing] to line its own pockets with U.S. taxpayer dollars while insisting upon

           no oversight.” Daniel Lippman, U.S. global media agency demanded outlets return money for

           internet freedom projects, Politico, Aug. 13, 2020. The agency itself, the statement said, was

           “capable of providing the same type of funding” as OTF but “works more efficiently.”

           Id.

       •   The following day, August 19, Pack—facing demands for proof of the agency’s claim

           to have already paid OTF for July and growing bipartisan insistence on full restoration

           of OTF’s funding—finally disbursed OTF’s promised funds for July. But that $1.6 mil-

           lion payment—just 8% of the remaining funding that USAGM owes OTF—was far

           too little and far too late. OTF had already been forced to issue stop-work orders to over

           80 percent of its projects, largely bringing to a halt the services it was providing to sup-

           port USAGM’s important internet-freedom mission. A single month’s payment did lit-

           tle to remedy that. And given that USAGM intends to terminate OTF’s future funding,

           and that the agency is already diverting OTF’s unpaid funds to other projects, it is clear

           that the disbursement is the last that OTF can expect to receive.

       USAGM’s actions breached its contracts with OTF in three ways. First, the agency has

withheld about $9.4 million in funding that it owes under OTF’s 2020 grant agreement—funding

that the agency promised OTF and falsely assured both Congress and a federal court that it would

provide. Second, the agency has also withheld an additional $9.8 million in OTF funds held by

Radio Free Asia, OTF’s former parent organization, in violation of its agreement with OTF to

transfer those funds. Third, Namdar has engaged in transparently pretextual efforts to force OTF

into breaching its grant agreement—repeatedly insisting, for example, that OTF comply with bur-

densome disclosure requests under impossible timeframes. Those actions violate the agency’s duty,




                                                   3
implied in every contract, to refrain from interfering with another party’s performance or with

reasonable expectations of the contract’s benefits.

       In addition to its breach of contract, USAGM has also unlawfully in-sourced the services

that it contracted with OTF to provide. The purpose of USAGM’s agreement with OTF is for

OTF to administer the agency’s internet-freedom program and related grants—a service that di-

rectly benefits the government. The agreement is thus in essence a procurement contract, which—

under the International Broadcasting Act, the Economy Act, and the Federal Acquisition Regula-

tion—USAGM may in-source only after determining that: (1) doing so would be in the best interest

of the United States, and (2) it can perform the services as effectively, conveniently, and inexpen-

sively as OTF. USAGM did not make those determinations before its decision to in-source OTF’s

contract. And to the extent it subsequently purported to do so, its determinations were arbitrary

and pretextual.

       According to Grant Turner—a longtime career civil servant who was USAGM’s interim

CEO and, until recently, its Chief Financial Officer—the agency’s explanations for its actions are

exactly what they appear to be: a “thin cover” for the “operational destruction” of OTF. Spencer

Hsu, Lawmakers warn new purge at U.S. Agency for Global Media undermines anti-censorship efforts, Wash.

Post, Aug. 14, 2020. That sentiment is shared by members of Congress across the political spectrum,

who have warned that Pack is “openly, transparently trying to destroy an institution that has over-

whelming, bipartisan support on Capitol Hill and that provides critical assistance to dissidents in

countries like China.” Id. Indeed, Namdar ordered Turner to “cease and desist” his effort to trans-

fer a portion of OTF’s promised funding. When Turner protested Namdar’s unlawful transfer of

those OTF funds to another account—without required notice to Congress, OMB, or even the

agency’s own financial officers—Pack revoked his security clearance and put him on immediate

administrative leave. The next day, Turner’s replacement as Acting Chief Financial Officer, John


                                                  4
Barkhammer, also refused to participate in this unlawful transfer of funds. Instead, he resigned in

protest and reported Pack’s and Namdar’s conduct to the Inspector General.

       Members of Congress on both sides of the aisle have emphasized that Pack’s unlawful

campaign to destroy OTF could hardly come at a worse time: Just as repressive regimes in Belarus

and Hong Kong have begun amplifying their crackdowns on journalists and protestors, Pack has

pulled OTF from the fight. Senator Blackburn wrote that the situation in Belarus “demonstrates

that digital censorship, surveillance and internet shutdowns are vital weapons in the authoritarian

arsenal,” and that the U.S. needs “every tool … to counter these tactics.” OTF, she wrote, “must

have access to funds.” And Representative McCaul noted that OTF, until recently, “was making

important progress to protect Hong Kongers” from censorship. But with “those efforts having been

on hold for weeks now” because of USAGM’s actions, and with China “further cracking down on

freedoms in Hong Kong, the singular focus should be to restart OTF’s critical programming.” US-

AGM, he said, “needs to release OTF’s funding today.”

                                         JURISDICTION
       1.    The Court has subject-matter jurisdiction over OTF’s breach-of-contract claims un-

der the Tucker Act. 28 U.S.C. § 1491(a)(1).

       2.    The Court also has subject-matter jurisdiction over OTF’s bid-protest claims under

the Tucker Act. 28 U.S.C. § 1491(b).

                                              PARTIES
       3.    Open Technology Fund is an independent nonprofit organization incorporated un-

der the laws of the District of Columbia in 2019 and dedicated to advancing internet freedom in

repressive regimes around the globe. The organization supports the research, development, and

implementation of technologies that provide secure, uncensored internet access. These technolo-

gies are designed to stay one step ahead of government censors, countering attempts by



                                                5
authoritarian governments to control the internet and restrict freedom of information and associ-

ation. OTF also supports projects to protect journalists, sources, and audiences from repressive

surveillance and digital attacks, ensuring that they can safely create and consume objective, unbi-

ased reporting. OTF is an interested party challenging the in-sourcing of its contract with USAGM.

       4.     The United States of America acts through USAGM, a federal agency charged with

funding the government’s international-broadcasting program and related activities. See 22 U.S.C.

§ 6204. USAGM is headed by Michael Pack, the agency’s CEO.

                                      FACTUAL ALLEGATIONS
I.     OTF is founded to advance global internet freedom.
       5.     More than “two thirds of the world’s population live in countries where internet ac-

cess is restricted, and that number is growing.” USAGM, Internet Freedom FY 2020 Spend Plan 2 (Ex.

A). Restrictions on internet freedom, including “advanced censorship and surveillance technolo-

gies,” are not only “designed to stifle dissent, track minorities, and manipulate content online,” but

they also prevent journalists and audiences from “engag[ing] in and shar[ing] fact-based news

online.” Id. at 1–2. “Technologies that provide access to blocked content, and safe and secure meth-

ods to share content,” are therefore “critically important to getting information to target audiences

that would otherwise be siloed by government censorship.” Id. at 2. OTF was founded to advance

this important mission—to support “pioneering research, development, and implementation of

cutting-edge internet freedom technologies to respond to rapidly evolving censorship threats

around the world.” Id. at 3.

       6.     OTF began in 2012 as an internet-freedom project within Radio Free Asia, one of

several organizations funded and overseen by USAGM as part of its international-broadcasting

program. In September 2019, OTF was incorporated as an independent 501(c)(3) nonprofit cor-

poration under District of Columbia law.



                                                  6
        7.     OTF distributes USAGM funding to the internet-freedom community via grant con-

tracts. Through these grants, the organization funds programs in sixty countries to allow secure

and uncensored access to U.S. information sources and the internet; protect journalists, sources,

and consumers from digital attack; and aid researchers and technology developers. During its last

call for applications, OTF received requests for nearly $20 million in funding support.

        8.     “In less than a decade,” OTF “has quietly become integral to the world’s repressed

communities.” Pranshu Verma and Edward Wong, New Trump Appointee Puts Global Internet Freedom

at Risk, Critics Say, N.Y. Times, July 4, 2020. The organization “has been responsible for helping

fund some of the most widely used digital rights tools in the world, including the encrypted mes-

saging app Signal and the anonymous internet browser Tor”—software that journalists, political

activists, and ordinary citizens use to evade government censorship and surveillance. Avi Asher-

Schapiro, Firings at U.S. non-profit spark concern among digital rights activists, Reuters (July 2, 2020),

https://reut.rs/30FB8Dg. “Today, over two billion people globally use OTF-supported technology

daily” to freely and safely access the uncensored internet despite authoritarian government con-

trols, “and more than two-thirds of all mobile users have OTF-incubated technology on their de-

vice.” Id. at 3.

II.     USAGM agrees to provide OTF with $30 million in funding during the 2020
        fiscal year to support USAGM’s internet-freedom mission.
        9.     Consistent with its mission to “inform, engage, and connect people around the world

in support of freedom and democracy,” USAGM has historically supported development of “tools

and techniques necessary” for its international broadcasting work, “to report and disseminate con-

tent in information-restrictive markets,” and for “audiences to receive and share content safely

online.” Internet Freedom FY 2020 Spend Plan at 1.




                                                     7
       10.   In furtherance of that mission, USAGM relies on OTF for critical internet-freedom

work. USAGM has been OTF’s sole source of funding since the project’s founding in 2012. OTF

is thus highly dependent on its agreement with USAGM. And OTF’s dependence is particularly

acute because the agreement provides that OTF “may not engage in fundraising from other

sources” without USAGM’s authorization. Grant Agreement at 13 (Ex. B).

       11.   During 2020 fiscal year, USAGM agreed to provide OTF with funds from two sepa-

rate funding sources. First, USAGM agreed to award $20 million from the agency’s congressionally

appropriated internet-freedom funds. Id. at 2. Second, it agreed to award an additional $9.8 million

that the agency had previously awarded to support OTF’s internet-freedom work but that had

remained under the control of OTF’s former parent organization.

       12.   The principle purpose of that funding is for OTF to administer USAGM’s internet-

freedom program and related grants in furtherance of the agency’s mission.

 The agency agrees to provide OTF $20 million in congressionally appropriated
              funds to administer its internet-freedom program

       13.   In December 2019, Congress appropriated USAGM’s funding for 2020, providing

that “not less than $20,000,000 shall be for Internet freedom programs.” Further Consolidated

Appropriations Act, 2020, P.L. 116-94, Div. G, tit. I (Dec. 20, 2019).

       14.   Congress required USAGM to set forth how it would use those appropriated funds

in an “Internet Freedom FY 2020 Spend Plan,” in which the agency would allocate its internet-

freedom appropriations for the 2020 fiscal year and notify Congress of those allocations. Div. G,

tit. VII, § 7050(c). USAGM’s spend plan informed Congress that the agency would provide

$20,425,000 in appropriated internet-freedom funds “to the newly established Open Technology

Fund corporation through a grant agreement.” Internet Freedom FY 2020 Spend Plan at 2.




                                                 8
        15.   In preparing to receive the internet-freedom funding that USAGM allocated to it,

OTF requested that the agency disburse the funds on a quarterly, rather than monthly, basis. Alt-

hough the agency often provides monthly disbursements, it is flexible about adjusting that period

based on the needs of individual recipients. In OTF’s case, the organization often needed to dis-

tribute large grants in amounts that could exceed a single month’s funding. USAGM knew that,

and thus understood that monthly disbursements would be incompatible with OTF’s normal op-

erations. Accordingly, then-acting CEO Grant Turner and CFO John Barkhammer agreed to dis-

tribute OTF’s 2020 funding in quarterly disbursements—an agreement that OTF’s CEO memo-

rialized to them, without contradiction, in an April 3, 2020 email to the agency.

        16.   Consistent with that understanding, the agency entered grant agreements with OTF

in each quarter of the 2020 fiscal year.

        17.   First quarter (Oct. 1, 2019–Dec. 31, 2019). In November 2019, OTF and US-

AGM entered a two-page “preliminary” grant agreement for 2020, providing the recently created

organization with $40,000 in first-quarter funding. Preliminary Grant Agreement at 1 (Ex. C).

Although Congress had not yet appropriated USAGM’s 2020 funding, the agreement “anticipated

that additional amounts will be made available” to OTF “as soon as such funds become legally

available.” Id.

        18.   Second quarter (Jan. 1, 2020–Mar. 31, 2020). In January 2020, OTF and US-

AGM executed their first full grant agreement for 2020, providing OTF with $3,688,320 in second-

quarter funding to “advance Internet Freedom overseas.” Grant Agreement at 2. USAGM

“agree[d] to make,” and OTF “agree[d] to accept, the grant of funds in accordance with” the

agreement’s terms. Id.




                                                 9
        19.   The grant agreement required OTF’s use of awarded funds to be “consistent with”

an attached financial plan, which OTF drafted and USAGM approved. Id. OTF’s approved finan-

cial plan set forth the organization’s anticipated spending only for the second fiscal quarter.

        20.   “In the event that [OTF] fails to comply with any material term of [the] Grant,” the

agreement requires USAGM to “provide advance notice of suspension or termination” of funding

“except in urgent or compelling circumstances,” “after which [OTF] will have ten (10) business

days to bring itself into compliance.” Id. at 15.

        21.   The agreement also stated the parties’ understanding and agreement that they were

“subject to all Federal rules and regulations pertaining to grant funds, including … 2 C.F.R. § 200.”

Id. at 11. Under those regulations, promulgated by OMB, an agency may “impose additional con-

ditions” on non-federal recipients of grant funds only if the grantee “fails to comply with Federal

statutes, regulations or the terms and conditions of a Federal award.” 2 C.F.R. § 200.338. The

agency “must not impose additional or inconsistent requirements … unless specifically required by

Federal statute, regulation, or executive order.” Id. § 200.100(a)(1). And it may withhold funds or

terminate the grant only if it “determines that noncompliance cannot be remedied by imposing”

such additional conditions. Id. § 200.338(a), (c), (e).

        22.   Third quarter (Apr. 1, 2020–June 30, 2020). In April 2020, OTF and USAGM

executed an amendment to the grant agreement that provided OTF an additional $5,649,552 in

funding under OTF’s third-quarter financial plan. Grant Agreement Amend. No. 1 (Ex. D).

        23.   Fourth quarter (July 1, 2020–Sept. 30, 2020). Following distribution of OTF’s

funds for the first three quarters of 2020, USAGM still retained $11,047,129 of OTF’s 2020 fund-

ing. Based on the parties’ agreement on quarterly distributions, and on their course of perfor-

mance, OTF understood that those remaining funds would be transferred at the beginning of the

fourth fiscal quarter, on July 1, 2020. In April, OTF “reminde[d]” USAGM of that expectation in


                                                    10
an email—which the agency did not contradict—noting that OTF needed the funding at the start

of the quarter in anticipation of funding several large contracts.

       24.    Consistent with that understanding, USAGM emailed OTF a second amended grant

agreement, approved by USAGM’s Chief Financial Officer, before the start of the fourth fiscal

quarter in June 2020. Grant Agreement Amend. No. 2 (Ex. E). The agreement awarded OTF all

of its remaining $11 million in funding for the rest of the 2020 fiscal year.

       25.    OTF’s CEO accepted the terms of the grant agreement by signing and returning it

to USAGM the same day—one week after Pack began as USAGM’s new CEO.

       The agency agrees to transfer to OTF an additional $9.8 million in prior
                       OTF funding held by Radio Free Asia

       26.    After spinning its operations off from Radio Free Asia to form an independent or-

ganization in 2019, OTF faced an immediate problem: how to disentangle the new organization’s

finances from those of its former parent. Radio Free Asia still held $12.9 million in funding allo-

cated to the OTF program, and OTF had already contractually obligated $7.9 million of that

funding to its own internet-freedom grantees.

       27.    Both OTF and Radio Free Asia wanted to transfer those funds to the new OTF or-

ganization so that it could take over the OTF program contracts. The funds, however, were subject

to USAGM’s supervision under the terms of its grant agreement. Accordingly, the organizations

requested USAGM’s permission in December 2019 to allow Radio Free Asia to transfer all OTF

program funds still in its possession directly to OTF.

       28.    USAGM initially rejected those requests. Rather than transferring the funds directly,

the agency told the organizations that the funds would have “to be recaptured to the agency and

be reapportioned and rewarded to the newly established OTF.”




                                                 11
        29.   In February 2020, USAGM wrote to OTF that “[t]he following steps need to occur

in order to transfer [the] funding”:

              a. OTF spend plan. OTF would have to provide a “financial/spend plan” along

                 with “a full plan to transition” the funds to OTF. USAGM would then include

                 OTF’s plan in the Internet Freedom FY 2020 Spend Plan that it intended to sub-

                 mit to Congress.

              b. Accounting. Radio Free Asia would “confirm and validate” remaining OTF

                 funds not obligated by contract, “making any transaction auditable.” It would also

                 review obligated OTF funds “to determine if these obligations are still valid.”

        30.   OTF and Radio Free Asia agreed to those terms and satisfied all the requirements

that USAGM provided.

        31.   First, OTF in March 2020 submitted to USAGM a full spend plan for the 2020 fiscal

year, including a plan for funds transitioned from Radio Free Asia. After reviewing and approving

OTF’s plan, USAGM included it in its Internet Freedom FY 2020 Spend Plan and submitted it to

Congress in April 2020. Under that plan, “any unobligated and obligated funding” belonging to

OTF would, on completion of Radio Free Asia’s pending accounting, “be transferred to OTF.”

Internet Freedom FY 2020 Spend Plan at 2. On receiving that transfer, OTF would then be obligated

to use the funds in accordance with its USAGM grant agreement and its agency-approved spend

plan.

        32.   Second, Radio Free Asia engaged an auditor in May 2020 to perform the required

accounting. In June 2020, the auditor found that Radio Free Asia still held a total of $9,754,588 in

both obligated and unobligated OTF funds.

        33.   With all of USAGM’s requirements for the transfer satisfied, Turner began preparing

to transfer those funds to OTF in June 2020, one week after Pack became CEO.


                                                12
III.   Immediately upon his confirmation as USAGM’s CEO, Michael Pack
       attempts to purge OTF’s officers and directors, withholds its funding, and
       initiates a campaign of harassment against the organization.
       34.    On June 8, 2020, Michael Pack was sworn in as USAGM’s CEO. The next day, Pack

sent an email to OTF’s officers stating that, “[e]ffective immediately” there was a “freeze” on use

of USAGM grant funds. Pack significantly escalated his assault on OTF the following week, an-

nouncing that, “[e]ffective immediately,” he was “removing” OTF’s president and CEO and re-

placing the independent nonprofit organization’s board of directors with his own appointees. As

Pack fought to deprive OTF of its leadership and only source of funding, Namdar began a cam-

paign of harassment, subjecting OTF to an escalating series of burdensome and unnecessary re-

quests for information, interviews, and inspections—culminating in a pretextual claim that OTF

had breached its grant agreement by failing to supply all the information she demanded.

       35.    Pack’s assault on OTF’s independence and funding have provoked broad, bipartisan

condemnation. Representative Michael McCaul, the ranking Republican on the House committee

that oversees USAGM, said that Pack’s actions have brought OTF’s “critical programming”—“a

lifeline for people living under oppressive regimes”—to the “brink of collapse.” Hsu, Congressional

leaders urge Trump administration to release funds, supra. Representative Tom Malinowski, a Democrat on

the committee, warned that Pack is “openly, transparently trying to destroy an institution that has

overwhelming, bipartisan support on Capitol Hill and that provides critical assistance to dissidents

in countries like China.” Id. Reactions in the Senate were similar. Senator Robert Menendez, a

Democrat, called the funding hold “a gift to repressive governments in China, Iran and elsewhere,”

id., while Senator Marsha Blackburn, a Republican, said that “[a]ny disruption to the work of

OTF” would “undermine free speech,” “restrict access to information,” and “endanger activists

and journalists working in the field to promote freedom in their societies.”




                                                  13
        36.   As those and other members of Congress have observed, Pack’s attempt to destroy

OTF comes at an inopportune time. Just as repressive regimes in Belarus and Hong Kong have

begun amplifying their crackdowns on journalists and protestors, Pack has pulled OTF from the

fight. Rep. McCaul noted that OTF “was making important progress to protect Hong Kongers”

in the event that China “shut down communication in and out of the city.” Id. But with “those

efforts having been on hold for weeks now,” and with China “further cracking down on freedoms

in Hong Kong, the singular focus should be to restart OTF’s critical programming.” Id. USAGM,

he said, “needs to release OTF’s funding today.” Id. And Sen. Blackburn wrote that Belarus

“demonstrates that digital censorship, surveillance and internet shutdowns are vital weapons in the

authoritarian arsenal,” and that the U.S. needs “every tool … to counter these tactics.” @Mar-

shaBlackburn, Twitter (Aug. 17, 2020 6:45 p.m.), https://bit.ly/2QbrYcB. OTF, she wrote, “must

have access to funds.” Id.

       The D.C. Circuit enjoins Pack’s attempted takeover of OTF’s leadership

        37.   Earlier this summer, OTF and four of its directors sued Pack in the U.S. District

Court for the District of Columbia, moving to enjoin Pack’s efforts to take over the organization

by removing and replacing its leadership. The district court denied OTF’s requested injunction.

Although the court acknowledged that the “[w]idespread misgivings about Pack’s actions raise

troubling concerns,” it concluded that OTF’s own bylaws, read in conjunction with a single, am-

biguous sentence in its grant agreement, give Pack unilateral authority to purge OTF’s leadership

and take over the organization against its will.

        38.   On appeal, the D.C. Circuit disagreed, granting OTF a rare injunction pending ap-

peal of the district court’s order. See Order, Open Technology Fund v. Pack, No. 20-5195 (D.C. Cir. July

21, 2020). Nothing in OTF’s bylaws, the court concluded, gives USAGM or its CEO “control of

OTF’s board or operations.” Id. at 1. And Pack’s actions threatened OTF with irreparable harm


                                                   14
by putting the organization’s partnerships at risk and causing those who depend on its technology

“to fear for their safety.” Id. at 2. Accordingly, the court enjoined the agency “from taking any

action to remove or replace any officers or directors of [OTF] during the pendency” of the appeal.

Id.

        USAGM misrepresents and repeatedly flip-flops on its justification for
               withholding OTF’s $11 million in 2020 grant funds

       39.    OTF initially sought an injunction in the district court against Pack’s “freeze” on its

use of grant funds, arguing that the action was arbitrary, capricious, and contrary to law in violation

of the Administrative Procedure Act. 5 U.S.C. § 706(2)(A). USAGM responded by repeatedly

changing its story and misrepresenting the status of OTF’s 2020 funding.

       40.    Pack freezes OTF’s use of USAGM funds. The day after taking office as US-

AGM’s CEO, Pack informed OTF’s officers that, “[e]ffective immediately” there was a “freeze”

on, among other things, “obligations for new contracts or extensions of any contract.” Because

OTF operates by distributing money to the internet-freedom community via contracts with organ-

izations working toward internet freedom, the freeze immediately halted its ability to perform its

mission and the services required under the agreement.

       41.    When challenged, USAGM next claims that there is “no freeze,” and that

OTF’s $11 million in fourth-quarter funding is unaffected. The day after OTF moved

for an injunction against the freeze, USAGM reversed course. The agency notified OTF in an

email that there was actually “no freeze in funding,” and that the organization “may continue

taking” all the actions that the agency previously put on hold. Citing that email, government coun-

sel made a representation to the U.S. District Court that “the approximately $11 million for the

fourth quarter of FY 2020 that USAGM had not yet distributed to OTF was eligible to be dis-

bursed.” That grant, the government represented at a hearing on OTF’s motion, “is going to be



                                                  15
active and will not be frozen,” and the “signed and executed version” offered by USAGM and

accepted by OTF “would be operative.” Based on those in-court representations, the court con-

cluded that “any freeze in effect is gone.”

       42.    The agency unilaterally “amends” OTF’s fourth-quarter grant agree-

ment to provide just one month of funding. The following business day, USAGM changed

course again. The agency emailed OTF a new version of its final 2020 grant amendment that,

without explanation, purported to reduce the disbursement to which OTF was entitled by 85%,

from $11 million to just $1.6 million. In response to OTF’s complaint about the missing $9.4 mil-

lion in funding, agency CFO Grant Turner submitted a declaration stating that “[a]gency leader-

ship” had decided that funds “may only be disbursed on a monthly basis.” The $1.6 million dis-

bursement, he wrote, was intended to cover just OTF’s July expenses, and any additional “funds

not yet disbursed for the fourth quarter” would “be disbursed via subsequent amendments to the

grant agreement.” Again relying on USAGM’s representation, the U.S. District Court denied

OTF’s motion for an injunction against the agency’s funding freeze, concluding that the “legality

of disbursing funds to plaintiffs on a monthly basis is not within the scope of plaintiffs’ complaint.”

       43.    The agency reneges even on its promise of monthly funding. USAGM’s

promise of monthly disbursements, too, proved to be false. July came and went without any pay-

ments to OTF—even after the agency assured Congress that the funds had already been disbursed.

The agency persistently ignored OTF’s repeated requests for information. Not until August 19,

after weeks of intense bipartisan pressure and demands for proof of the agency’s claim that it

already disbursed the funds, did USAGM finally transfer $1.6 million—just 8% of the $20.8 mil-

lion due.




                                                  16
    Pack and Namdar actively block the efforts of USAGM staff to effectuate the
         agency’s agreement to transfer $9.8 million from Radio Free Asia

       44.   Because OTF and Radio Free Asia had completed all of the requirements provided

by USAGM for transfer of OTF’s funds, Turner began to prepare the transfer to OTF. When

Namdar learned what Turner was doing, however, she ordered him to “cease and desist” his prep-

arations. Pack followed up that order by forbidding Turner—and any other agency employee ex-

cept Namdar—from communicating with OTF.

       45.   Namdar then moved to take control of that OTF funding, demanding that Radio

Free Asia hand over all unobligated OTF funds in its possession by the end of the same business

day. Radio Free Asia complied, providing Namdar a paper check representing $2.9 million in

OTF’s allocated grant funds.

       46.   Namdar did not notify Congress, OMB, or even the agency’s own CFO about the

$2.9 million transfer. When Turner learned about it, he told Namdar that appropriating OTF’s

internet-freedom funding for non-approved purposes was improper and unlawful, as was the trans-

fer of millions of dollars in agency funds outside the CFO’s office and without notice to Congress

or OMB. Namdar’s response to him was: “Do your fucking job.”

       47.   Within a day, Pack put Turner on administrative leave and revoked his security clear-

ance. Until then, Turner had served with distinction for years as a career civil servant under ad-

ministrations of both political parties, including service as the Acting CEO of USAGM during the

Trump Administration.

       48.   The next day, John Barkhammer, another career civil servant and now the Acting

CFO of the agency, immediately raised with agency management the same concerns that Turner

expressed about Namdar’s proposed transfer of OTF’s funds. When Barkhammer was instructed

to complete the transfer despite his concerns because it had been approved by Pack and Namdar,



                                               17
Barkhammer immediately resigned from USAGM and reported what he believed to be improper

and unlawful conduct to the Inspector General.

       49.    OTF has never received any portion of the $9.8 million of its funding held by Radio

Free Asia, including the $2.9 million of its funding that Namdar took for unknown purposes.

         USAGM harasses OTF with increasingly unreasonable demands and
           bad-faith threats to hold OTF in breach of its grant agreement

       50.    As Pack worked to take over OTF’s leadership and to deprive it of its funding,

Namdar began a parallel campaign of harassment—repeatedly threatening OTF’s grant contracts

unless the organization complied with a seemingly endless series of unreasonable and burdensome

demands.

       51.    Namdar has insisted on OTF’s compliance with broad and unnecessary requests for

information under unreasonable timeframes. In mid-August, for example, she demanded that OTF

provide answers and documents in response to 18 categories of information—including sensitive

information that OTF’s grant agreement gives it no right to request—within 48 hours, or risk being

found in breach of the agreement. Even though OTF responded immediately, the agency predict-

ably accused it in public of “refus[ing] to cooperate with reasonable requests for security-related

information and oversight of taxpayer funds.” In another letter, USAGM demanded extensive

documents and records about staff and operations, including, “all financial documents and records

of OTF,” within three business days.

       52.    Namdar has also repeatedly made unexplained and unjustifiable demands for on-site

“inspections” of OTF’s offices, even while those offices are closed during the pandemic. In one

case, she threatened OTF’s funding unless it permitted her to physically “inspect” its closed office

the next day. Namdar and other USAGM officials have even attempted to gain physical entry into

OTF’s offices by demanding the key to those offices, repeatedly insisting that building security allow



                                                 18
them entry, and pressuring the building’s landlord, based on questionable representations, to turn

over control of the organization’s office space.

       53.    Namdar has made similar unreasonable demands to interview OTF’s staff. During

her “inspection” of OTF’s offices, Namdar (an attorney licensed in Texas and the District of Co-

lumbia) forced OTF’s Vice President for Programs (a nonlawyer) to answer a series of questions,

without OTF’s counsel present, about the subject matter of the organization’s ongoing litigation

against the agency. She also asked about the citizenship status of OTF employees and contractors,

some of whom work to further free expression in repressive regimes and whose personal safety

could have been jeopardized. And she has repeatedly demanded, again under threat of finding

OTF in breach, contact information for “all employees, contractors, interns, and anyone else re-

ceiving a stipend or salary”—all for the acknowledged purpose of conducting more such interviews

outside of OTF’s ability to supervise them.

       54.    Although OTF’s grant agreement requires it to provide USAGM with certain infor-

mation when “reasonably requested” by the agency, the agreement gives USAGM no right to most

of the information Namdar has requested—including private and sensitive information about

OTF’s employees and contractors. And Namdar’s demands for extensive disclosures, inspections,

and interviews on short notice are far from “reasonable,” especially during a time when USAGM’s

decision to deprive OTF of its funding have left it with severely limited resources with which to

respond.

       55.    Nor does USAGM have any legitimate need for the information Namdar has de-

manded. The only justification she has offered is that USAGM needs the information to conduct

a “security review” in response to an OPM report critical of the agency’s security practices. But

USAGM has never notified OTF of any problems with OTF’s security. And the security issues

cited in the OPM report have nothing to do with OTF, which the report never mentions. Rather,


                                                   19
the report documents problems at USAGM itself—problems that led OPM to withdraw the

agency’s authorization to conduct its own background checks. Far from justifying USAGM’s de-

mand for unrestricted access to OTF’s files and employees, the report instead validates OTF’s con-

cerns about entrusting USAGM with sensitive information.

       56.   The real reason for Namdar’s burdensome demands is transparent: to force OTF into

noncompliance with her requests for information as a pretext for claiming a breach of the grant

agreement.

       57.   On August 18, 2020, Namdar claimed exactly that. OTF had just provided her with

a seventeen-page letter and attachments responding, within seven days, to her latest raft of ques-

tions. The following day, Namdar notified OTF that it had “not provided the necessary requested

information in the timeframe … set out by USAGM” and “has, therefore, failed to comply with a

material term of the grant agreement.” Ignoring all of OTF’s answers, objections, questions, and

suggestions for compromise, and without identifying the responses and objections she deemed in-

sufficient, Namdar wrote that OTF has ten business days under the grant agreement “to bring

itself into compliance by providing all of the requested information.” (emphasis added).

       58.   In response to the claimed breach, OTF provided Namdar with 165 pages of supple-

mental responses and proposed a schedule under which it would provide additional documents for

review by USAGM, after redaction of sensitive information. After initially falsely claiming not to

have received the documents, Namdar summarily dismissed them as inadequate. And without re-

sponding to OTF’s proposed schedule for further releases, she demanded a further response in less

than 24 hours. Otherwise, she wrote, USAGM would “have no choice but to conclude that OTF

refuses to comply with the grant agreement’s terms and will take appropriate action at that time.”




                                               20
              Without explanation, USAGM decides to in-source the services
                              it agreed OTF would provide

        59.    On August 18, Pack announced that USAGM’s Office of Internet Freedom would

take over future OTF funding of internet-freedom projects, and that it had already funded two

such projects previously funded by OTF.

        60.    USAGM gave OTF no explanation for its decision to in-source the services it had

agreed OTF would provide. Instead, it made a public statement accusing OTF’s “leadership,”

without evidence, of “attempt[ing] to line its own pockets with U.S. taxpayer dollars while insisting

upon no oversight.” Daniel Lippman, U.S. global media agency demanded outlets return money for internet

freedom projects, Politico, Aug. 13, 2020.

        61.    USAGM’s statement claimed that the agency was “capable of providing the same

type of funding” as OTF but “works more efficiently.” Id. But the agency provided no evidence or

explanation to support that claim.

IV.     USAGM’s actions imminently threaten OTF’s ability to continue advancing
        its critical mission.
        62.    Since Pack took office in June, USAGM has withheld almost all the fourth-quarter

funding to which OTF is entitled. Of the $20.8 million due to OTF, USAGM paid just $1.6 million

on August 19, or 8%.

        63.    USAGM knew that OTF needed a distribution at the start of the fourth fiscal quarter

in July because the organization intended to make several large grants. The agency’s CFO prepared

the paperwork for that distribution and sent it to Pack. But Pack intentionally failed to act on it,

distributing no funds to OTF during the entire month of July. As a direct result, OTF was forced

not only to cancel its plan to award new grants but also to issue stop-work orders to 80% of its

existing grantees.




                                                  21
          64.   With the quarter now almost over, USAGM has withheld 92% of OTF’s allocated

fourth-quarter funding. USAGM has pointedly ignored OTF’s repeated requests for payment or

for information about the status of those withheld funds. OTF’s Board of Directors, for example,

sent a letter to Pack on August 3 requesting that USAGM “release immediately the … appropriated

funds that Congress specifically approved for OTF.” The agency never responded to the Board’s

letter.

          65.   Given USAGM’s stated intent to terminate OTF’s grant agreement for failing to sat-

isfy all of Namdar’s requests for information, and its announcement that it intends to take over

funding future internet-freedom projects from OTF, it now clear that USAGM’s August 19 dis-

bursement was the last that OTF will see.

                                         CLAIMS FOR RELIEF

                                              COUNT ONE
                             Breach of contract (grant agreement)

          66.   In June 2020, USAGM sent OTF a second amendment to the parties’ Grant Agree-

ment for fiscal year 2020. The amendment “grants an additional amount of $11,047,128” to OTF,

of which the bulk “shall be used to support Internet freedom projects” and the remainder “to fund

OTF salaries.” Grant Agreement Amend. No. 2 at 1.

          67.   That “grant agreement[] … satisf[ies] all of the traditional requirements for an en-

forceable contract—an offer, an acceptance, and consideration passing between the parties.” County

of Suffolk v. U.S., 19 Cl. Ct. 295, 296 (1990).

                a. Offer. USAGM offered the terms of the amended agreement to OTF by emailing

                  it to OTF’s CEO, Libby Liu, in June 2020. USAGM’s chief financial officer, Grant

                  Turner, approved the offer and had authority to bind the agency.




                                                  22
              b. Acceptance. Liu accepted USAGM’s offer on behalf of OTF by signing the

                 agreement and emailing it back to USAGM.

              c. Consideration. Both parties received valuable consideration. For example,

                 OTF received a promise of more than $11 million in grant funds to support its

                 internet-freedom work. And USAGM received OTF’s promise that the bulk of

                 those funds “shall be used to support Internet freedom projects” in furtherance of

                 the agency’s mission.

       68.    The parties also agreed that USAGM would distribute funding under the agreement

in a quarterly disbursement at the start of the fiscal quarter:

              a. Liu requested a quarterly disbursement at the start of the quarter to accommodate

                 OTF’s need to distribute several large grants at that time. Turner, who was US-

                 AGM’s acting CEO during that time, and John Barkhammer, who was the

                 agency’s acting CFO, agreed to Liu’s request and had authority to bind the agency.

              b. Liu memorialized that agreement in an email to Turner and Barkhammer on

                 April 3, 2020, and neither objected to the memorialization.

              c. The parties’ course of performance separately establishes their agreement to a

                 quarterly distribution. See Metro. Area Transit, Inc. v. Nicholson, 463 F.3d 1256, 1260

                 (Fed. Cir. 2006) (in the absence of unambiguous terms, the “parties’ own course

                 of performance is highly relevant”). USAGM made a single quarterly distribution

                 to OTF at the start of each of the first three fiscal quarters of 2020. The parties

                 would thus have reasonably expected that the final quarterly distribution would

                 also be a quarterly distribution at the start of the quarter. In contrast, a shift to a

                 monthly distribution schedule that applied only to the last three months of the




                                                  23
                 fiscal year would have contradicted the parties’ reasonable expectations and estab-

                 lished course of performance.

       69.    USAGM breached the terms of the grant agreement by failing to make a quarterly

distribution of the $11,047,128 that it promised to pay OTF for the fourth fiscal quarter and by

instead paying only $1,619,926.

       70.    Even assuming that funding was subject to a monthly distribution schedule, the

agency would still have breached its agreement with OTF by making only a single distribution of

$1,619,926 for the months of July, August, and September.

       71.    USAGM’s breach of contract caused OTF to suffer damages of $9,427,202.

                                            COUNT TWO
                       Breach of contract (funds-transfer agreement)

       72.    USAGM’s agreement in February 2020 to transfer $9.8 million in prior USAGM

funding from Radio Free Asia to OTF also “satisf[ies] all of the traditional requirements for an

enforceable contract.” County of Suffolk, 19 Cl. Ct. 295.

              a. Offer. In February 2020, USAGM offered to “transfer” previously awarded fund-

                 ing to OTF by “recaptur[ing]” the funds from Radio Free Asia and “reward[ing]”

                 them to OTF. It provided, however, that “the following steps would need to occur”

                 first: (1) OTF must provide a “financial/spend plan” along with “a full plan to

                 transition” the program funds for USAGM to include in the Internet Freedom FY

                 2020 Spend Plan that it intended to provide to Congress, and (2) Radio Free Asia

                 would have to “confirm and validate” remaining unobligated OTF program

                 funds, “making any transaction auditable,” and review obligated funds “to deter-

                 mine if these obligations are still valid.” This offer was made by a USAGM official

                 with authority to bind the agency.



                                                 24
              b. Acceptance. Both OTF and Radio Free Asia accepted USAGM’s offer to trans-

                 fer program funds by, with prior notice to the agency, performing all the agree-

                 ment’s conditions: (1) in March 2020, OTF provided USAGM a spend plan and

                 “a full plan to transition” the program funds, which USAGM included in its In-

                 ternet Freedom FY 2020 Spend Plan; and (2) in June 2020, Radio Free Asia pro-

                 vided USAGM with its completed audit of unobligated and obligated OTF pro-

                 gram funds.

              c. Consideration. Regardless of whether the agreement is treated as a two-party

                 contract between OTF and USAGM or a three-party contract that also includes

                 Radio Free Asia, all parties received valuable consideration. For example, OTF

                 received a promise of $9.8 million in additional funding for its internet-freedom

                 work. Radio Free Asia received the opportunity to clear its books not only of un-

                 usable funding, but also of the contractual liabilities for which those funds were

                 obligated, by transferring the funds and associated contracts to OTF. And US-

                 AGM gained the benefit of OTF’s use of the transferred funds to further the

                 agency’s internet-freedom mission—the purpose for which OTF was obligated to

                 use the funds by including them in its agency-approved Internet Freedom Spend

                 Plan.

       73.    USAGM breached the terms of the transfer agreement by failing to transfer any of

the $9.8 million owed to OTF under the agreement. Trauma Service Group v. U.S., 104 F.3d 1321

(Fed. Cir. 1997) (“[A] breach of contract is a failure to perform a contractual duty when it is due”).

Pack and Namdar ensured that those funds would never be transferred by prohibiting USAGM

staff from communicating with OTF, by ordering the agency’s CFO to “cease and desist” from




                                                 25
transferring the funds, and by appropriating the funds for the agency’s own use. Rather than trans-

ferring the funds to OTF, as it had agreed, USAGM transferred them to itself.

        74.   USAGM’s breach of the funds-transfer agreement caused OTF to suffer damages of

$9,754,588.

                                             COUNT THREE
                   Breach of contract (duty of good faith and fair dealing)

        75.   “Implied in every contract is a duty of good faith and fair dealing that requires a

party to refrain from interfering with another party’s performance or from acting to destroy an-

other party’s reasonable expectations regarding the fruits of the contract.” Bell/Heery v. United States,

739 F.3d 1324, 1334 (Fed. Cir. 2014).

        76.   USAGM violated its duty of good faith and fair dealing under OTF’s grant agree-

ment by improperly invoking the agreement in an attempt to purge OTF’s leadership and seize

control of the organization; intentionally withholding and delaying disbursements without any jus-

tification; misrepresenting the status of the funds and the reasons for delay to OTF, Congress, and

a federal court; invoking its rights under that agreement in bad faith to intentionally burden OTF

with unreasonable and unnecessary demands; and relying on a manufactured pretext for a claim

of breach—all in an effort to deprive OTF of its promised funding and to appropriate that funding

for its own use. See Precision Pine & Timber, Inc. v. United States, 596 F.3d 817, 829 (Fed. Cir. 2010) (the

government violates the implied duty of good faith and fair dealing where its actions are “designed

to … abrogate the government’s obligations under the contract” and “reappropriate the benefits

the other party expected to obtain”).

        77.   USAGM also violated the implied duty under its agreement to transfer funds from

Radio Free Asia by prohibiting its staff from carrying out the agreement or even communicating




                                                    26
with OTF, and by improperly and illegally appropriating those funds from Radio Free Asia—again,

for the purpose of taking OTF’s funding for itself.

        78.   USAGM’s breach of its duty of good faith and fair dealing caused OTF to suffer

$19,181,790 in damages.

                                        COUNT FOUR
                             Bid protest (unlawful in-sourcing)

        79.   USAGM’s 2020 “grant agreement” with OTF is in essence a procurement contract,

because the agreement requires OTF to provide services that directly benefit USAGM. See 31

U.S.C. § 6303.

        80.   The services provided by OTF under the agreement include administering US-

AGMS’s internet-freedom program and related grants. See Exs. B–E. USAGM describes those ser-

vices as follows:

        As an independent organization, OTF is uniquely situated to responsibly and ac-
        countably support the U.S. government’s internet freedom efforts at the pace and
        with the flexibility needed to empower innovation and compete against adversaries
        to a free and open internet. These additional resources will enable OTF to increase
        long-term support for core internet freedom tools, expand funding for next genera-
        tion solutions, and provide direct technical and digital security support to USAGM
        networks.

USAGM, Internet Freedom FY 2020 Spend Plan 4 (Ex. A).

        81.   Before contracting with OTF, USAGM’s Office of Internet Freedom performed the

services covered by the grant agreement. Id. at 3. That office, however, “no longer directly imple-

ments or manages internet freedom projects or contracts but rather will manage projects that assess

particular threats and/or OTF effectiveness in appropriate areas to inform USAGM strategy and

oversight.” Id. USAGM, in other words, outsourced the work of its Office of Internet Freedom to

OTF: “The Open Technology Fund, a non-federal entity, will implement the internet freedom

program in full, including support for all USAGM news networks.” Id.



                                                27
        82.   Before it can in-source the services that OTF performs under the agreement, US-

AGM must comply with the Economy Act, 31 U.S.C. § 1535, and its implementing regulations, 48

C.F.R. § 17.502-2. See 22 U.S.C. § 6204(a)(16) (authorizing USAGM “[t]o procure, pursuant to sec-

tion 1535 of title 31 (commonly known as the ‘Economy Act’), such goods and services from other

departments or agencies for the Chief Executive Officer and the International Broadcasting Bu-

reau as the Chief Executive Officer determines are appropriate.”).

        83.   Under the Economy Act, USAGM can only in-source the services provided by OTF

if USAGM establishes the following: (1) USAGM can perform the services as effectively as OTF;

(2) in-sourcing OTF’s work is in the best interests of the United States; and (c) USAGM can per-

form OTF’s work as conveniently and inexpensively as OTF. See 31 U.S.C. § 1535(a).

        84.   USAGM in-sourced OTF’s contract without complying with the International

Broadcasting Act, the Economy Act, or the Economy Act’s implementing regulations.

        85.   In addition, USAGM in-sourced OTF’s work based on bad faith and bias.

        86.   For those reasons, USAGM’s in-sourcing of OTF’s contract is arbitrary, capricious,

an abuse of discretion, and contrary to law.

                                         *      *      *

        87.   OTF demands judgment against the United States in the amount of $19,181,790.

                                     REQUEST FOR RELIEF
        OTF respectfully requests that the Court enter judgment against the United States as fol-

lows:

        a.    On count one, awarding damages in the amount of $9,427,202;

        b.    On count two, awarding damages in the amount of $9,754,588;

        c.    On count three, awarding damages in the amount of $19,181,790;




                                               28
      d.   On count four, declaring that USAGM’s in-sourcing of the services provided by OTF

           is arbitrary, capricious, an abuse of discretion, and contrary to law; and issuing pre-

           liminary and permanent injunctions preventing USAGM from unlawfully in-sourc-

           ing the services provided by OTF;

      e.   Awarding reasonable costs, expenses, and attorney’s fees under 42 U.S.C. § 2412;

           and

      f.   Awarding all other appropriate relief.


September 17, 2020                                  Respectfully submitted,

                                                    /s/ Deepak Gupta
                                                    DEEPAK GUPTA
                                                    GREGORY A. BECK
                                                    GUPTA WESSLER PLLC
                                                    1900 L Street, NW, Suite 312
                                                    Washington, DC 20036
                                                    Phone: (202) 888-1741
                                                    Fax: (202) 888-7792
                                                    deepak@guptawessler.com
                                                    greg@guptawessler.com

                                                    JOSHUA D. SCHNELL
                                                    CORDATIS LLP
                                                    1011 Arlington Boulevard, Suite 375
                                                    Arlington, VA 22209
                                                    Phone: (202) 342-2550
                                                    Fax: (202) 342-6147
                                                     jschnell@cordatislaw.com

                                                    Counsel for Plaintiff




                                              29
